THOMPSON, Judge,
concurring specially.
I write to disagree with the assertion advanced in the dissenting opinion, that the ore tenus rule does not apply in this case. The statute at the heart of this matter clearly places discretion in the hands of the trial judge. The trial judge had the opportunity to hear the testimony of the witnesses first-hand and to observe the witnesses and to assess each witness’s veracity, motivation, and demeanor. Because of the trial court’s uniquely superior position, its finding that the putative father impliedly consented to the adoption should be accorded a presumption of correctness. M.A.M. v. M.C.P., 656 So.2d 1210 (Ala.Civ.App.1995).